DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Status of the Application

	Claims 1-7 are pending.
Claim Rejections - 35 USC § 103 
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action: 
(a) A patent may not be obtained through the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made. 
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under the pre-AIA  35 U.S.C. 103(a) are summarized as follows: 
1. Determining the scope and contents of the prior art.2. Ascertaining the differences between the prior art and the claims at issue.3. Resolving the level of ordinary skill in the pertinent art.4. Considering objective evidence present in the application indicating obviousnessor nonobviousness.
 
Claims 1-7 are rejected under the pre-AIA  35 U.S.C. 103(a) as being unpatentable over by Chastain (US 5,994,598) in view of Eliel (Stereochemistry of organic Compounds; Chapter 7, Separation of stereoisomers. Resolution. Racemization; published by John Wiley and Sons, Inc, pp. 297-314; 1994). 
Application Claims	
Applicant claims a method of purifying (S)-perillyl alcohol. 
Determination of the scope and contents of the prior art	
Chastain teaches purification of perillyl alcohol by (a) derivatizing a mixture comprising perillyl alcohol and natural product derived impurity such as perillyl acetate and beta pinene oxide by making an ester of perillyl alchohol (b)  distilling the perillyl alcohol derivative (an ester) (c) separating the perillyl alcohol derivative (an ester) (d) releasing the perillyl alcohol from its ester derivative and ( e) isolating the perillyl alcohol (abstract; column 4, lines 22-37; in particular col 8, lines 42-68; col 9, lines 1-31). The cited prior art further provides the NMR data for purified perillyl alcohol (col 9, lines 1-31). 
Ascertainment of the differences between the prior art and the claims
The differences between Chastain and the instant claims are:
	 Instant claims have a limitation wherein (S)- enantiomer of perillyl alcohol is purifified; the derivative is crystallized and crystals are separated; purity of perillyl alcohol; ester as 3,5-dinitrobenzoate whereas the cited prior art teaches an ester derivative acetate; distilling and separating derivative by distillation and NMR of pure purified perillyl alcohol.  
	With regards to the above difference of acetate ester vs. 3,5-dinitrobenzoate ester- Chastain teaches making an acetate derivative of perillyl alcohol. Thus, with the guidance provided by the cited prior art, it would have been prima facie obvious to a person of ordinary skill in the art that esterification may be useful in purification of perillyl alcohol. 
	This deficiency is further cured by Eliel.
		In the same field of endeavor of resolution of alcohol racemic mixture, Eliel teaches purification of enantiomers of alcohols from their racemic mixture by making 3, 5-

    PNG
    media_image1.png
    473
    986
    media_image1.png
    Greyscale
 (PP-300-301). Thus, based on the guidance provided by the cited prior art, it would have been prima facie obvious to a person of ordinary skill in the art that esterification may be useful in purification of perillyl alcohol or S-perrillyl alcohol by making ester derivatives such as acetate as taught by Chastain or 3,5-dinitrobenzoate as taught by Eliel. Further, a person of ordinary skill in the art would have been motivated to make 3,5-dinitrobenzoate derivative of perillyl alcohol in order to obtain enantiomeric R or S form of the alcohol because of easy separation of enantiomers in the form of crystals as taught by Eliel.
Thus, the cited prior art meets limitation of the instant claims.
 	 With regard to the above difference of distillation vs crystallization, Chastain teaches distilling and separating derivative by distillation. Since purification of derivatives by methods such as distillation, crystallization, sublimation etc. are routinely carried out in chemistry, it would have been prima facie obvious to a person of ordinary skill in the art with a reasonable 
	This deficiency is further cured by Eliel.
	Eliel teaches purification of enantiomers of alcohols from their racemic mixture by making 3, 5-dinitrobenzoate derivative (pp300-301). The cited prior art teaches advantages of using this method of not requiring another chiral agent for separation, easy crystallization of derivatives.  Thus, it would have been prima facie obvious to a person of ordinary skill in the art that depending on the type of ester derivatives of alcohol, the formed derivatives may be isolated using distillation such as taught by Chastain or crystallization taught by Eliel. Thus, the cited prior art meets limitation of the instant claims.
	With regards to the above difference of purity, Chastain teaches NMR data of pure perillyl alcohol. Although Chastain is silent about defining purity of perillyl alcohol in terms %(w/w), Chastain teaching of pure perillyl alcohol with no impurity and NMR data with no peak of impurity meets limitation of purity of the instant claims. Thus, the cited prior art meets limitation of the instant claims.	 
Finding of prima facie obviousness rational and motivation
(MPEP 2142-2143)
To establish a prima facie case of obviousness, rationales that may support a conclusion of obviousness include:
    PNG
    media_image2.png
    18
    19
    media_image2.png
    Greyscale

(A) Combining prior art elements according to known methods to yield predictable results; 
    PNG
    media_image2.png
    18
    19
    media_image2.png
    Greyscale
(B) Simple substitution of one known element for another to obtain predictable results; 
    PNG
    media_image2.png
    18
    19
    media_image2.png
    Greyscale


    PNG
    media_image2.png
    18
    19
    media_image2.png
    Greyscale

(D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results; 
    PNG
    media_image2.png
    18
    19
    media_image2.png
    Greyscale

(E) “Obvious to try” – choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success; 
    PNG
    media_image2.png
    18
    19
    media_image2.png
    Greyscale

(F) Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art; 
    PNG
    media_image2.png
    18
    19
    media_image2.png
    Greyscale

(G) Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention; and (MPEP § 2143).
	In this case, Chastain teaches purification of perillyl alcohol by (a) derivatizing a mixture comprising perillyl alcohol and natural product derived impurity such as perillyl acetate and beta pinene oxide by making an ester of perillyl alchohol (b) distilling the perillyl alcohol derivative (an ester) (c) separating the perillyl alcohol derivative (an ester) (d) releasing the perillyl alcohol from its ester derivative and (e) isolating the perillyl alcohol and NMR of purified perillyl alcohol. Eliel teaches purification of enantiomers of alcohols from their racemic mixture by making 3, 5-dinitrobenzoate derivative. Further, Eliel teaches advantages of using this method of not requiring another chiral agent for separation and easy crystallization of derivatives. 
		Thus, based on the guidance provided by the cited prior art, it would have been prima facie obvious to a person of ordinary skill in the art that esterification may be useful in purification of perillyl alcohol or S-perrillyl alcohol by making an ester derivatives such as acetate as taught by Chastain or 3,5-dinitrobenzoate as taught by Eliel. Further, a person of ordinary skill in the art would have been motivated to make 3,5-dinitrobenzoate derivative of perillyl alcohol in order to obtain enantiomeric R or S form of the alcohol because of easy separation of enantiomers in the form of crystals as taught by Eliel.
	Thus, the instantly claimed process would have been prima facie obvious to one of ordinary skill in the art in view of combined teachings of Chastain’s and Eliel’s process. 
Statutory (35 U.S.C. 101) double patenting rejection
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.

Claims 1-7 of the instant application are rejected under 35 U.S.C. 101 as claiming the same invention as that of 1-7 of US patent 9,133,085 B2.  This is a double statutory type patenting rejection.
Double Patenting Rejection
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-7 in the instant application are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-5 of U.S. Patent No. 8,507,734 B2; claims 1-7 of U.S. Patent No. 9480659 B2; claims 1-7 of U.S. Patent No. 9498448 B2; claims 1-11 of U.S. Patent No. 10457618 B2; claims 1-7 of U.S. Patent No. 10899691 B2 since the claims, if allowed, would improperly extend the “right to exclude" already granted in the patent.
The subject matter claimed in the Claims 1-7, in the instant application is fully disclosed and is covered by the claims 1-5 of U.S. Patent No. 8,507,734 B2; claims 1-7 of U.S. Patent No. 9480659 B2; claims 1-7 of U.S. Patent No. 9498448 B2; claims 1-11 of U.S. Patent No. 10457618 B2; claims 1-7 of U.S. Patent No. 10899691 B2. Since the patent and the instant application are claiming common subject matter, as follows,
Claims 1-7, in the instant application claims a process for purifying perillyl alcohol and claims 1-5 of U.S. Patent No. 8,507,734 B2; claims 1-7 of U.S. Patent No. 9480659 B2; claims 1-7 of U.S. Patent No. 9498448 B2; claims 1-11 of U.S. Patent No. 10457618 B2; claims 1-7 of U.S. Patent No. 10899691 B2, also claims a process for purifying perillyl alcohol via a benzoate ester.	Thus, the process of claims 1-5 of U.S. Patent No. 8,507,734 B2; claims 1-7 of U.S. Patent No. 9480659 B2; claims 1-7 of U.S. Patent No. 9498448 B2; claims 1-11 of U.S. Patent No. 10457618 B2; claims 1-7 of U.S. Patent No. 10899691 B2 falls within the scope of the instant claims 1-7.
	Thus, the difference of wording does not constitute a patentable distinction because the instant claims and claims 1-5 of U.S. Patent No. 8,507,734 B2; claims 1-7 of U.S. Patent No. 9480659 B2; claims 1-7 of U.S. Patent No. 9498448 B2; claims 1-11 of U.S. Patent No. 10457618 B2; claims 1-7 of U.S. Patent No. 10899691 B2 share same scope. For the foregoing reasons, the instantly claimed process is made obvious.     
 Furthermore, there is no apparent reason why applicant was prevented from presenting claims corresponding to those of the instant application during prosecution of the application which matured into a patent. See also MPEP § 804.
Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PANCHAM BAKSHI whose telephone number is (571)270-3463. The examiner can normally be reached M-Thu 7-4.30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia Jiang can be reached on 571-2720627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PANCHAM BAKSHI/Primary Examiner, Art Unit 1623